DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, 18, 21-22, 27, 29-31, 34, & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Corver (US 20040251904) in view of Barreiro (“Non-destructive seed detection in mandarins: Comparison of automatic threshold methods in FLASH and COMSPIRA MRIs”, cited in 4/10/18 Information Disclosure Statement) and Kimura (JP-08313461-A).
Re claim 1, Corver discloses:
Claim 1: A foodstuff characteristic detection system (Corver Abstract, determining sample properties, paragraph 0075, food as one type of sample to be examined) comprising;
a magnetic resonance imaging (MRI) apparatus (Corver Abstract, paragraphs 0003 & 0094, magnetic resonance imaging);
a conveyor for conveying foodstuff items such that the foodstuff items are imaged by the MRI apparatus to produce MRI image data (Corver paragraph 0044 and Figures 1-2, conveyor for conveying samples to be examined by the magnetic resonance imager); and
(see below) such that a predetermined foodstuff item characteristic is identifiable (see below), and to detect sugar level of the foodstuff items (see below);
wherein the MRI image data is processed by the computer to enhance the MRI image data such that the predetermined foodstuff item characteristic is identifiable (see below)
wherein the conveyor is indexed such that a foodstuff item being imaged by the MRI apparatus is stopped in the MRI apparatus for a predetermined time to be imaged (Corver paragraph 0090, stopping conveyor belt as each sample is examined).
Corver does not disclose expressly:
a computer configured to process the MRI image data to enhance the MRI image data such that a predetermined foodstuff item characteristic is identifiable, and to detect sugar level of the foodstuff items;
wherein the MRI image data is processed by the computer to enhance the MRI image data such that the predetermined foodstuff item characteristic is identifiable
Barriero discloses:
a computer configured to process the MRI image data to enhance the MRI image data (Barreiro Section 1 (Introduction), histogram-based and adaptive-threshold based processing of MRI image data) such that a predetermined foodstuff item characteristic is identifiable (Barreiro Abstract, identification of seeds (a foodstuff characteristic)), and to detect sugar level of the foodstuff items (see below);
wherein the MRI image data is processed by the computer to enhance the MRI image data such that the predetermined foodstuff item characteristic is identifiable (Barreiro Abstract, identification of seeds (a foodstuff characteristic))
Corver and Barreiro are combinable because they are from the field of magnetic resonance image based inspection of items (including food items in the former and primarily directed to food items in the latter) on a conveyor line.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the image processing and item characteristic identification of Barreiro in the inspection line arrangement of Corver.
The suggestion/motivation for doing so would have been to enable detection of specific item details such as seed content of fruit as taught in Barreiro (Barreiro Section 1).
Corver does not disclose expressly:
…detect sugar level of the foodstuff items…
Kimura discloses:
…detect sugar level of the foodstuff items (Kimura Abstract and paragraph 0006, MRI-based detection of fruit sugar level)

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Kimura MRI-based sugar level detection to the scanning arrangement of Corver.
The suggestion/motivation for doing so would have been to enable non-destructive evaluation of fruit ripeness and flavor, as suggested by Kimura (Kimura Abstract and paragraph 0001).
Therefore, it would have been obvious to combine Corver with Barreiro and Kimura to obtain the invention as specified in claim 1.
Claim mapping of claim 1, consolidating the above partial claim mappings into a single listing for clarity:
Claim 1: A foodstuff characteristic detection system (Corver Abstract, determining sample properties, paragraph 0075, food as one type of sample to be examined) comprising;
a magnetic resonance imaging (MRI) apparatus (Corver Abstract, paragraphs 0003 & 0094, magnetic resonance imaging);
a conveyor for conveying foodstuff items such that the foodstuff items are imaged by the MRI apparatus to produce MRI image data (Corver paragraph 0044 and Figures 1-2, conveyor for conveying samples to be examined by the magnetic resonance imager); and
(Barreiro Section 1 (Introduction), histogram-based and adaptive-threshold based processing of MRI image data) such that a predetermined foodstuff item characteristic is identifiable (Barreiro Abstract, identification of seeds (a foodstuff characteristic)), and to detect sugar level of the foodstuff items (Kimura Abstract and paragraph 0006, detection of fruit sugar level);
wherein the MRI image data is processed by the computer to enhance the MRI image data such that the predetermined foodstuff item characteristic is identifiable (Barreiro Abstract, identification of seeds (a foodstuff characteristic))
wherein the conveyor is indexed such that a foodstuff item being imaged by the MRI apparatus is stopped in the MRI apparatus for a predetermined time to be imaged (Corver paragraph 0090, stopping conveyor belt as each sample is examined).
Applying the above described teachings as applied to claim 1 to claims 2-4, 7-10, 18, 21-22, 29-31, & 34:
Claim 2: A foodstuff characteristic detection system according to claim 1 (see above), wherein the foodstuff (Corver paragraph 0075, food as one type of sample to be examined) items comprise fruit (Barreiro Section 1 (Introduction), internal quality assessment of fruit).
Claim 3: A foodstuff characteristic detection system according to claim 2 (see above), wherein the fruit comprise citrus fruit or (Note: This is a recitation in the alternative, satisfied by any one option) soft citrus such as mandarins (Barreiro Abstract, identification of seeds in mandarins), satsumas or oranges (Barreiro Section 1 (Introduction), internal quality assessment of fruit, orange as one listed species).
Claim 4: A foodstuff characteristic detection system according to claim 1 (see above), wherein the predetermined fruit characteristic comprises presence of at least one pip (Barreiro Abstract, identification of seeds, aka pips, in mandarins).
Claim 7: A foodstuff characteristic detection system according to claim 1 (see above), wherein the MRI apparatus comprises a permanent magnet to provide a magnetic field (Corver paragraph 0097 & 0100, permanent magnet).
Claim 8: A foodstuff characteristic detection system according to claim 7 (see above), wherein the strength of the magnetic field is between 0.4 tesla and 2 tesla (Corver paragraph 0011, 0.1-2T magnetic field, which includes at least some field strengths in the 0.4-2T range).
Claim 9: A foodstuff characteristic detection system according to claim 8 (see above), wherein the strength of the magnetic field is between 0.6 tesla and 3.5 tesla (Corver paragraph 0011, 0.1-2T magnetic field, which includes at least some field strengths in the 0.6-3.5T range).
Claim 10: A foodstuff characteristic detection system according to claim 9 (see above), wherein the strength of the magnetic field is 1 tesla (Corver paragraph 0011, 0.1-2T magnetic field, which includes 1T).
Claim 18: A foodstuff characteristic detection system according to claim 1 (see above), wherein the MRI apparatus and the conveyor are configured to image a plurality of foodstuff (Corver paragraph 0075, food as one type of sample to be examined) items simultaneously (Corver Abstract and paragraphs 0035 & 0094-0096, simultaneous scanning of multiple samples).
Claim 21: A foodstuff characteristic detection system according to claim 1 (see above), wherein the MRI image data is processed by the computer using image processing algorithms to produce enhanced image data (Barreiro Section 1 (Introduction), histogram-based and adaptive-threshold based processing of MRI image data).
Claim 22: A foodstuff characteristic detection system according to claim 1 (see above), wherein the enhanced image data is processed by the computer to detect at least one predetermined foodstuff item characteristic (Barreiro Abstract, identification of seeds (a foodstuff characteristic) in mandarins, Section 1 (Introduction), internal quality assessment of fruit).
Claim 29: A foodstuff characteristic detection system according to claim 1 (see above), wherein foodstuff (Corver paragraph 0075, food as one type of sample to be examined) items are conveyed on the conveyor in containers (Corver paragraph 0073, examined material conveyed in containers).
Claim 30: A foodstuff characteristic detection system according to claim 1 (see above), wherein the containers each comprise or consist of MRI-invisible material (Corver paragraph 0073, examined material conveyed in containers made of materials not responsive to magnetic resonance imaging).
Claim 31: A foodstuff characteristic detection system according to claim 29 (see above), wherein the containers each comprise one or more partitions or walls, wherein each partition or wall separates a plurality of foodstuff (Corver paragraph 0075, food as one type of sample to be examined) items in a container (Corver paragraph 0073, examined material conveyed in containers, inherently consisting of some type of “partition” separating the inside from the outside of the container).
Claim 34: A foodstuff characteristic detection method (Corver Abstract, determining sample properties, paragraph 0075, food as one type of sample to be examined) comprising:
conveying a plurality of foodstuff items along a conveyor (Corver paragraph 0044 and Figures 1-2, conveyor for conveying samples to be examined by the magnetic resonance imager)
imaging the plurality of foodstuff items with an MRI apparatus (Corver Abstract, paragraphs 0003 & 0094, magnetic resonance imaging);
processing image data from the MRI apparatus with a computer to produce enhanced MRI image data (Barreiro Section 1 (Introduction), histogram-based and adaptive-threshold based processing of MRI image data) such that a predetermined foodstuff item characteristic is identifiable (Barreiro Abstract, identification of seeds (a foodstuff characteristic)); and
detecting with the computer the predetermined foodstuff item characteristic of the foodstuff items using the enhanced image data (Barreiro Abstract, identification of seeds (a foodstuff characteristic))
detecting with the computer sugar level of the foodstuff items (Kimura Abstract and paragraph 0006, MRI-based detection of fruit sugar level); and
indexing the conveyor so that the plurality of foodstuff items are stopped in the MRI apparatus for a predetermined time while being imaged (Corver paragraph 0090, stopping conveyor belt as each sample is examined).

Re claim 27, Corver in view of Barreiro and Kimura teaches the elements of claim 1 (see above).
Corver does not disclose the specific recited ranges of sample conveyance speed.
The selection of particular values within a known range, in cases where the particular claimed values do not produce a new and unexpected result different in kind rather than merely in degree, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F. 2d 272, 205 USPQ 215.
Claim 27: A foodstuff characteristic detection system according to claim 1 (see above), configured such that fruit characteristic detection is at a rate of more than 200 fruit per minute (see above rationale).
Applying the above described teachings as applied to claim 34 to claim 38:
Corver does not disclose the specific recited ranges of sample processing rate.
The selection of particular values within a known range, in cases where the particular claimed values do not produce a new and unexpected result different in kind rather than merely in degree, has been judicially recognized as an expedient obvious In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F. 2d 272, 205 USPQ 215.
Claim 38: A foodstuff characteristic detection system according to claim 34 (see above), comprising detecting fruit characteristics at a rate of more than 350 fruit per minute (see above rationale).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corver in view of Barreiro and Kimura as applied to claim 1 above, and further in view of Rosen (US 20160128592).
Re claims 16-17, Corver in view of Barreiro and Kimura teaches the elements of claim 1 (see above).
Corver in view of Barreiro and Kimura does not disclose expressly the specific recited resolution ranges.
Rosen discloses the specific resolution of 1 mm by 1 mm (Rosen paragraph 0063, 1 mm by 1 mm resolution imaging).
Corver and Rosen are combinable because they are from the field of MRI scanners.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to perform MRI scanning with a 1x1 millimeter resolution as disclosed by Rosen.
The suggestion/motivation for doing so would have been to provide an image sufficiently detailed to identify relevant 
Therefore, it would have been obvious to combine Corver in view of Barreiro and Kimura with Rosen to obtain the invention as specified in claims 16-17.
Claim 16: A foodstuff characteristic detection system according to claim 1 (see above), wherein the image data from the MRI apparatus has a resolution of between 0.5mm to 2mm by 0.5mm to 2mm (Rosen paragraph 0063, 1 mm by 1 mm resolution).
Claim 17: A foodstuff characteristic detection system according to claim 1 (see above), wherein the image data from the MRI apparatus has a resolution of 1 mm by 1 mm (Rosen paragraph 0063, 1 mm by 1 mm resolution) or (Note: This is a recitation in the alternative, satisfied by any one option) 2mm by 2mm.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663